DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bacardit (US – 2002/0105223 A1).
As per claim 11, Bacardit disclose Servomotor for an Emergency Braking comprising:
a first input piston component (52, 46, Fig: 1, 6), which is directly or indirectly able to be coupled with a brake actuation element (30, Fig: 1, 6) in such a way that the 
a valve body (22, Fig: 1, 6), which is directly or indirectly able to be coupled with a motor (10, Fig: 1, 6) external to the brake booster or a motor of the brake booster such that the valve body (22) is adjustable from an initial position of the valve body by a booster travel in the braking direction by an operation of the motor, ([0036] – [0037], Fig: 1, 6) wherein the valve body is at least intermittently adjustable with regard to the first input piston component (52, 46) by the operation of the motor (10) in such a way that a differential travel greater than zero exists between the booster travel and the input travel ([0036] – [0037], Fig: 1, 6);
a second input piston component (58, Fig: 1, 6), which is pushed away from the first input piston component (52, 46) in the braking direction using a compression spring (57, Fig: 1, 6), the valve body being positioned relative to the second input piston component in such a way that the valve body in the initial position of the valve body limits a relative movement of the second input piston component (Fig: 1, 6), induced using the compression spring (57), in relation to the first input piston component in the initial position of the first input piston ([0042], Fig: 1, 6); and
a locking mechanism (60, Fig: 1, 6) situated between the first input piston component (52, 64) and the second input piston component (58) in such a way that as long as the differential travel between the booster travel and the input travel is smaller than a predefined first limit differential travel, the second input piston component is adjustable using the compression spring (57) together with the valve body (22) away 

As per claim 17, Bacardit disclose Servomotor for an Emergency Braking comprising:
a brake booster (pneumatic servomotor also functions as booster, Abstract, Fig: 1, 6) including:
a first input piston component (52, 46, Fig: 1, 6), which is directly or indirectly able to be coupled with a brake actuation element (30, Fig: 1, 6) in such a way that the first input piston component is adjustable, from an initial position of the first input piston component, by an input travel in a braking direction (30, 36, Fig: 1, 6) using a driver brake force exerted on the brake actuation element ([0041] – [0042], Fig: 1, 6);
a valve body (22, Fig: 1, 6), which is directly or indirectly able to be coupled with a motor (10, Fig: 1, 6) external to the brake booster or a motor of the brake booster such that the valve body (22) is adjustable from an initial position of the valve body by a booster travel in the braking direction by an operation of the motor, ([0036] – [0037], Fig: 1, 6) wherein the valve body is at least intermittently adjustable with regard to the first input piston component (52, 46) by the operation of the motor (10) in such a way that a differential travel greater than zero exists between the booster travel and the input travel ([0036] – [0037], Fig: 1, 6);
a second input piston component (58, Fig: 1, 6), which is pushed away from the first input piston component (52, 46) in the braking direction using a compression spring 
a locking mechanism (60, Fig: 1, 6) situated between the first input piston component (52, 64) and the second input piston component (58) in such a way that as long as the differential travel between the booster travel and the input travel is smaller than a predefined first limit differential travel, the second input piston component is adjustable using the compression spring (57) together with the valve body (22) away from the first input piston component, and as soon as the differential travel exceeds the first limit differential travel, the second input piston component is locked in place on the first input piston component using the locking mechanism ([0042] – [0053], Fig: 1, 6).

As per claim 18, Bacardit disclose wherein the brake system has at least one wheel brake caliper free of residual brake torque (Bacardit disclose “a pneumatic servomotor for an assisted braking for a motor vehicle and therefore, its require some kind of brake caliper free of residual brake torque).

The production method claim 19, discloses all the limitations recited in claims 11 or 17 and therefore, rejects under the same rationale.


Allowable Subject Matter
Claim 20 is allowed.
Prior art fails to disclose wherein the motor is actuated taking the at least one sensor variable into account in such a way that a valve body speed of the valve body adjusted using the actuated motor is greater than an input speed of the adjusted first input piston component at least for as long as the differential travel between the booster travel and the input travel is smaller than a limit differential value predefined by a locking mechanism.
Claims 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior art fails to disclose taking into account at least one sensor signal regarding the driver brake force exerted on the brake actuation element and/or the input travel of the first input piston component adjusted from the initial position of the first input component, in such a way that at least as long as the differential travel between the booster travel and the input travel is smaller than the first limit differential travel, a valve body speed of the valve body adjusted using the actuated motor 1s greater than an input speed of the adjusted first input piston component (claim 12) and wherein the locking mechanism includes an adjustable component situated in a bore in the first input piston component and, for at least as long as the differential travel between the booster travel and the input travel is smaller than the first limit differential travel, a first subsection of the adjustable component projects from a first opening of the bore and is guided in a groove developed on the valve body, and as soon as the differential travel 
Claims 13-15 depend on claim 12.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A: Sano et al. (US – 2011/0049971 A1),
B: USUI (US – 2012/0144823 A1),
C: Pfeiffer et al. (US – 2013/0127237 A1),
D: Nomura et al. (US – 2013/0192222 A1), and
E: Yoshizu et al. (US – 2014/0090371 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792. The examiner can normally be reached 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN M AUNG/Examiner, Art Unit 3657            

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657